Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Examiner submits “producing a laminate including a laminated structure” is confusing since it is unclear if there is any distinction between he laminate and laminated structure.  Examiner submits they both appear to identically comprise a pressure sensitive adhesive sheet, a reinforcing layer, and an adherend, and has interpreted the terms as comprising the same thing, thus making use of both redundant and confusing.  Applicant should pick one of either “laminate” or “laminated structure” or else more clearly define the distinction between these terms if there is one.
The remaining claims are rejected as being dependent on an indefinite claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu (US 2016/0312076).
Regarding Claims 1-3, Shu teach a method of producing a laminate including a pressure-sensitive adhesive sheet (See page 15, paragraph [0218], wherein a pressure sensitive adhesive (PSA) layer may be used in the laminate; note such a PSA layer, or the PSA in conjunction with the sheet to which it is applied, is reasonably consider a PSA sheet), a reinforcing agent layer (See page 5, paragraph [0074]-[0075], wherein the adhesion facilitating layer, having essentially the same structure and make-up of the instant reinforcing agent layer, is reasonably considered a reinforcing agent layer), and an adherend (See page 2, paragraphs [0032]-[0033], wherein the substrate film is an adherend), the method comprising:
a step (1) of applying an aqueous paint containing a reinforcing agent and an aqueous medium to a surface of the adherend to form the reinforcing agent layer (See pages 5-6, paragraph [0080] and page 12, paragraphs [0168]-[0169], teaching a aqueous polyurethane dispersion, and note the aqueous, i.e. water portion, is an aqueous medium, and the polyurethane portion is a reinforcing agent, is applied via coating to the substrate, i.e. the adherend; note the coating having an aqueous medium and a polyurethane reinforcing agent is an aqueous paint as claimed); and
a step (II) of bonding the pressure-sensitive adhesive sheet to a surface of the reinforcing agent layer thus formed (See page 15, paragraphs [0215]-[0216] and [0218], wherein as sheet, such as a polarizer, is laminated on the reinforcing agent/adhesion facilitating layer side of the substrate, and may be attached via PSA; Examiner submits it at least would have been obvious to a person having ordinary skill in the art at the time of invention to apply the PSA layer to the polarizer prior to laminating, the PSA covered polarized being a PSA sheet as claimed),
the aqueous paint containing an alcohol (See page 11, paragraph [0156], the solvent for the adhesion facilitating layer may comprise two or more solvent selected from water and various water soluble alcohols, e.g. methanol, ethanol, etc., thus rendering obvious both water and alcohol as solvent in any desired combination).  The solids content of the urethane adhesion facilitating solution is in the preferred range of 1%-10%, i.e. 90% solvent, and adjustable as needed to control viscosity.  This certainly renders obvious 6-98 parts alcohol, 2-80 parts water, and 0.1 to 50 parts reinforcing agent, by weight (See e.g. a 50/50 water/alcohol solvent at 90% with 10% solids, i.e. 10 parts reinforcing agent would give 45 parts per weight alcohol and 45 part per weight water, well within the claimed range, and most alcohol/water mixtures would fall within the claimed ranges).
Regarding Claim 4, Shu teaches the reinforcing agent/adhesion facilitating layer may have a preferred thickness of 1 micron, within the claimed range (See page 14, paragraph [0195]).
Regarding Claims 5-6, Shu teaches the reinforcing agent/adhesion facilitating layer is a urethane resin, including urethane resins such as polyether, i.e. ether skeleton, Superflex resins that are used in the instant specification (See page 7, paragraph [0111]), and also teaches isocyanate crosslinking agents (See page 8, paragraph [0116]).  Examiner submits such resins, having an essentially identical structure to those described in the instant specification as having elongation rates within the claimed range, would have been expected to have similar elongation rates unless Applicant has evidence to the contrary.
Regarding Claim 7, Shu teaches fully curing the urethane resin prior to any bonding thereto (See page 12, paragraphs [0168]-[0169]).  Examiner submits the fully cured urethane is a nonreactive resin as claimed since it will not undergo further reactions after curing.
Regarding Claim 8, Shu teaches the urethane resins are self-emulsifying (See page 7, paragraph [0104]).
Regarding Claim 13, Shu teaches the substrate, i.e. adherend, may be an optical film (See page 2, paragraph [0033]), such as are used in electronic devices such as those having liquid crystal displays (See page 1, paragraph [0002]).  Examiner submits any component for an electronic device, such as an optical film, is an electronic device member.

Claims 9-12 /are rejected under 35 U.S.C. 103 as being unpatentable over Shu as applied to Claim 1, and further in view of Lu et al. (US 2006/0134362).
Regarding Claims 9-12, Shu teaches the method of Claim 1 as described above.  As also described above, Shu teaches pressure sensitive adhesives and bonding to optical films and polarizers, but is silent as to the specific makeup of such adhesives.  However, it would have been apparent known PSA used with optical films and polarizers would have predictably been suitable.  Lu et al. teaches suitable PSAs for bonding optical films such as polarizers (See page 1, paragraph [0009] and page 8, paragraph [0090]) may be in films having thicknesses of 100 microns and comprise 90-95% butyl acrylate and 5-10% acrylic acid (See page 3, paragraph [0032], and note butyl acrylate is known to be the same as n-butyl acrylate).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu as applied to Claim 1, and further in view of Murata et al. (US 2019/0040215).
Regarding Claim 14, Shu teaches the method of Claim 1, and further teaches the monomer forming the substrate material may include a polar group such as a carboxy group and an ester group (See page 3, paragraph [0042]).  This suggests acrylics and polyesters are suitable as the alicyclic compound described.  Further, it is known similar optical films having similar urethane coating thereon may be acrylics or cyclic olefins, i.e. polyolefins (See page 4, paragraph [0067] and page 5, paragraphs [0078]-[0081], teaching the optical film may be acrylic or alicyclic polyolefin).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize acrylic or polyolefins in Shu because they are within the scope of its teachings and known to be suitable for optical films as used therein.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746